!¥//-/¥
                                         ELECTRONIC RECORD



CCA #       09-13-00408-CR                                  OFFENSE:           Arson


            Ernest Joe Bilnoski
STYLE:      v. The State of Texas                           PUNISHMENT:         45 years

                                                            COUNTY:             Montgomery


TRIAL COURT:             221st District Court                                                      MOTION
TRIAL COURT #:           13-07-07790 CR                         FOR REHEARING IS:
TRIAL COURT JUDGE:       Judge Lisa Benge IVlichalk             DATE:

DISPOSITION:       AFFIRMED                                     JUDGE:




DATE:         09-17-14

              CHIEF JUSTICE
JUSTICE:      STEVE McKEITHEN           PC     NO     S   YES

PUBLISH:      NO                        DNP:    YES


CLK RECORD:        11-18-13                               SUPPCLKRECORD:
RPT RECORD:        10-23-13                               SUPPRPTRECORD:
STATE BR:          03-04-14; 07-24-14                     SUPP BR:

APPBR:           "02-28-14                                PRO SE BR:                07-21-14; 08-11-14




                              IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                CCA,               M-/V
          PRO SE                    Petition                         Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                  DATE:

                                                                     JUDGE:

DATE: 0ZJIII20IS                                                     SIGNED:                        PC:

JUDGE:           fllA UaAj^I                                         PUBLISH:                      DNP:




                   MOTION FOR REHEARING IN                           MOTION FOR STAY OF MANDATE IS:

CCA IS:                    ON                                                                 ON

JUDGE:                                                               JUDGE: